ADVISORY ACTION
	Applicants’ arguments submitted 4/16/21 have been fully and carefully considered.  Applicants argue that the instant claims define over the prior art due to their recitation of a specific ratio of the ‘any immunogen of any pathogenic virus’ and a receptor associated (RAP) protein or a pseudomonas exotoxin A (PE) protein (referred to as an ‘adjuvant additive’).  They argue that this is different than ratios to the ‘oil based adjuvant’.  It is argued that Applicants have shown by adjusting the ratio of the PCV2 VLP to the PE or RAP in a certain range, sufficient antibody and/or cellular immune response against PCV2 VLP may be ensured.  They recite that “according to paragraph [0027] of the specification of the invention, by adjusting the ratio of the PCV2 VLP to the adjuvant additive in a certain range, sufficient antibody immune response and/or cellular immune response against PCV2 VLP may be ensured. It is clear that the technical feature of “wherein a ratio of the PCV2 VLP to the adjuvant additive is 1:0.5, 1:1 or 1:2 by weight” recited in claim 1 is for particular purpose, solves problems and also has unexpected results”.
	These arguments have been fully and carefully considered but are not deemed persuasive.  These arguments are not commensurate in scope with the claimed inventions.  Claims 1 and 10 do not recite a ‘PCV2 VLP’, but allow for ‘any immunogen of any pathogenic virus’.  The cited prior art references of Chien and Chien teach the combination of PCV2 and the use of PE protein or RAP to enhance immunity.  Additionally, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A.1980).  The adjustment of carrier protein used to enhance immune response, e.g., which Applicant refers to as an ‘adjuvant additive’ was very well-known in the prior art and the ratios are often tweaked to enhance the desired result. The ratios which Applicants recite are not out of the ordinary from ranges known in the art, e.g., 1:1 (both proteins); 1:0.5- more protein and half carrier adjuvant protein; or more carrier protein to pathogenic virus, e.g., 1:2.  Further, Applicants results by no means show the scope for any immunogen of any type from any pathogenic virus.  Since Applicant the specific ratios are within the range of acceptable ratios in the art and since the prior art teaches that these ranges often vary according to the product and the subject to which it is being administered and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the composition when all of the ingredients of said composition were well-known and used together in the prior art.  Additionally, as cited in the Office Action, the ratio of oil-based adjuvant also is varied.
	Note: the word ‘which’ appears to be missing from line 6 of claim 1, e..g, including a target peptide [which] has an amino acid’.
	Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        4/22/21